Order issued October          ,   2012




                                               In The
                               (!uitrt uf Aipia1s
                         ifth 1itrirt uf iIixa at 1aI1a
                                         No. 05-1 2-00663-CV


                     IN THE INTEREST OF S.V. AND SN., CHILDREN



                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-04-1 1968-V


                                           ORDER

       The Court has before it court reporter Donna Kindle’s September 26, 2012 motion for

reconsideration of order granting appellant’s motion to challenge order sustaining contest. The Court

DENIES the motion. See TEx. R. App. P. 20.1(j).




                                                                                               /7       ,/fr/f


                                                       TABTH LANG-MIERS’
                                                     JUsTIE